       Case 2:20-cv-00107-SMJ     ECF No. 66    filed 07/29/20   PageID.554 Page 1 of 3


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
1                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                    Jul 29, 2020
2                                                                      SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JEREMIAH LINZ, individually and            No. 2:20-cv-00107-SMJ
5    on behalf of all others similarly
     situated, CORY DAVIS, individually
6    and on behalf of all others similarly      ORDER GRANTING MOTION TO
     situated, and AARON KAMINSKY,              AMEND COMPLAINT AND
7    individually and on behalf of all others   DENYING MOTION TO DISMISS
     similarly situated,                        AS MOOT
8
                               Plaintiffs,
9
                  v.
10
     CORE VALUES ROADSIDE
11   SERVICE, LLC, and MARK
     HYNDMAN,
12
                               Defendants.
13

14         Before the Court, without oral argument, are Plaintiffs’ Motion for Leave to

15   Amend Complaint, ECF No 56, and Plaintiffs’ Motion to Dismiss Defendants’

16   Counterclaims, or in the Alternative, for Summary Judgment (“Motion to Dismiss

17   or for Summary Judgment”), ECF No. 54. Defendants are not opposed to Plaintiffs’

18   Motion for Leave to Amend Complaint. ECF No. 61. Defendants are opposed to

19   Plaintiffs’ Motion to Dismiss or for Summary Judgment. ECF No. 65. Having

20   reviewed the motions and the file in this matter, the Court is fully informed and


     ORDER GRANTING MOTION TO AMEND COMPLAINT AND DENYING
     MOTION TO DISMISS AS MOOT – 1
          Case 2:20-cv-00107-SMJ   ECF No. 66   filed 07/29/20   PageID.555 Page 2 of 3




1    grants leave to file an Amended Complaint. The Court also denies the Motion to

2    Dismiss or for Summary Judgment as moot.

3            Federal Rule of Civil Procedure 15 permits a party to amend a pleading with

4    the opposing party’s written consent or leave of Court. Fed. R. Civ. P. 15(a)(2).

5    Defendants have consented to the proposed Amended Complaint. ECF No. 61. As

6    such, leave of Court is not required and amendment is appropriate. Because

7    Plaintiffs are granted leave to amend the Complaint, Defendants are required to

8    respond to the Amended Complaint. See Fed. R. Civ. P. 15(a)(3). Therefore,

9    Plaintiffs’ Motion to Dismiss or for Summary Judgment, which seeks dismissal of

10   Defendants’ counterclaims raised in the Amended Answer, ECF No. 48, is now

11   moot. The Motion to Dismiss or for Summary Judgment is denied with leave to

12   renew as to any counterclaims raised in Defendants’ Second Amended Answer.

13           Accordingly, IT IS HEREBY ORDERED:

14           1.    Plaintiffs’ Motion for Leave to Amend Complaint, ECF No 56, is

15                 GRANTED.

16           2.    The Clerk’s Office is DIRECTED to file the proposed First Amended

17                 Class and Collective Action Complaint and Jury Demand, ECF

18                 No. 56-1, as the First Amended Complaint.

19   //

20   //


     ORDER GRANTING MOTION TO AMEND COMPLAINT AND DENYING
     MOTION TO DISMISS AS MOOT – 2
       Case 2:20-cv-00107-SMJ     ECF No. 66   filed 07/29/20   PageID.556 Page 3 of 3




1          3.     Plaintiffs’ Motion to Dismiss or for Summary Judgment, ECF No. 54,

2                 is DENIED AS MOOT WITH LEAVE TO RENEW.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 29th day of July 2020.

6

7                       _________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING MOTION TO AMEND COMPLAINT AND DENYING
     MOTION TO DISMISS AS MOOT – 3
